Citation Nr: 0845043	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-02 789	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of 
anthrax vaccination, to include polyarthralgia, tinnitus, and 
vertigo.  

2.  Entitlement to service connection for headaches, to 
include migraines and as secondary to anthrax vaccination.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1978 to July 
1985 and from February 1991 to October 1991, as well as 
periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In August 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of the hearing is in the record.  

The issue of entitlement to service connection for residuals 
of anthrax vaccination, to include polyarthralgia, tinnitus, 
and vertigo has been addressed by the RO in the December 2006 
statement of the case (SOC) and the May 2008 supplemental 
statement of the case (SSOC), and has been certified to the 
Board by the RO.  It has been fully developed by the RO, 
including adjudication and obtaining medical opinions.  There 
is no reason to delay the resolution of this aspect of the 
claim.  

At his August 2008 Board hearing, the veteran asserted that 
he has migraine headaches as the result of his anthrax 
vaccination.  This claim has not been considered in the first 
instance or developed by the RO, nor has it been certified 
for appellate review by the Board.  While the Board must 
consider all claims reasonably raised by the record, it would 
be potentially prejudicial to the veteran for the Board to 
address the issue at this time.  Therefore, it is appropriate 
to split the claimed headaches from the rest of the claimed 
anthrax vaccination symptoms and remand this part of the 
claim for development and RO adjudication in the first 
instance.  

The issue of entitlement to service connection for headaches, 
to include migraines and as secondary to anthrax vaccination 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran does not currently have residuals of his anthrax 
vaccination, to include polyarthralgia, tinnitus, and 
vertigo.  


CONCLUSION OF LAW

Chronic residuals of anthrax vaccination, to include 
polyarthralgia, tinnitus, and vertigo, were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in September 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial duty-to-assist letter was 
provided before the adjudication of his claim, in November 
2005.  In a May 2008 letter, additional notice was provided 
regarding potential ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was not 
prejudiced by this late notice because the claim is being 
denied and neither ratings nor effective dates will be 
assigned.  Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed; and, the Board may decide the appeal without a remand 
for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had VA examinations and medical 
opinions have been obtained.  He has also been afford a 
hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

This case focuses on the first element of service connection, 
the need for medical evidence of a current disability.  It is 
not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Further, as a lay witness, the veteran does not have the 
medical training and experience to diagnose himself.  A 
current diagnosis from a trained medical professional is 
required.  See 38 C.F.R. § 3.159(a) (2008); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

There is no dispute that the veteran had a reaction to 
anthrax vaccination given him as a reservist.  In June 2000, 
a military officer and physician verified that the veteran's 
records had been reviewed.  He was a previously healthy 
individual who experienced significant bilateral arthralgias, 
vertigo and tinnitus with a temporal relationship after his 
first anthrax immunization.  Examination and laboratory 
testing was unremarkable.  The symptoms began after anthrax 
immunization and were in line of duty.  

In February 2001, two military doctors provided a memorandum 
for the record summarizing the veteran's case.  He had 
arthralgias of his hands and feet temporarily associated with 
his first anthrax vaccination in July 1999.  His hands 
worsened until December 1999.  His hands became asymptomatic 
after the last flare-up in March 2000.  Arthralgias of the 
feet began in September 1999 and impaired his ability to 
walk.  Symptoms worsened until September 2000 and then 
gradually began to improve until becoming asymptomatic in 
January 2001.  The veteran also had short-term memory losses 
beginning in September 1999 and resolving in May 2000.  Since 
November 1999, the veteran had been feeling well and 
apparently healthy except for intermittent episodes of light-
headedness (weekly on average).  

In September 2005, the veteran had a VA examination for ear 
disease.  The examiner reported that the claims folder was 
reviewed prior to the examination.  The veteran reported that 
during the past winter, he had experienced episodes of being 
light headed, dizzy and having a loss of balance.  Someone 
thought he might have slurred speech.  He stated that his 
hearing was okay at that time and he did not have tinnitus.  
He did not describe vertigo.  He had had evaluation with an 
electroencephalogram and electrocardiogram which was normal.  
He had had no similar episodes since that time and had no 
history of tinnitus, hearing loss, or vertiginous episodes.  
The ear, nose, and throat (ENT) examination was essentially 
normal.  The examiner expressed the opinion that the veteran 
did not have vertigo and his dizziness and the episode that 
he related previously were not related to any ENT cause.  

On the same day in September 2005, the veteran was examined 
for his joint complaints.  The claims folder was not 
available to the examiner.  The veteran told of his reaction 
to an anthrax vaccination 1999.  He reported arthralgias of 
multiple joints, periods of vertigo, and episodes of altered 
levels of consciousness.  He described black-outs and loss of 
large gaps of time.  He had episodes in 2000 and the last 
episode in May of 2004.  He also said that his other 
neurological problem was migraine headaches, as well as 
constant neck pain since 2002.  His left shoulder bothered 
him 2 or 3 times a year and lasted for days.  He had 
bilateral hip pain with walking any distance.  He also 
reported constant pain in his left hand and intermittent pain 
in his right hand, with use.  He said that his feet ached all 
the time.  

On examination, the veteran was described as having normal 
posture and gait.  His neck and shoulders had no obvious 
deformity, tenderness to palpation, or spasm.  The ranges of 
motion were recorded for the cervical spine and shoulders.  
Inspection of the hands revealed no obvious deformity or 
tenderness to palpation.  There was a full range of motion in 
the joints of all fingers.  Neurologic testing had normal 
results.  The hips had a normal range of motion.  The feet 
had no obvious deformity or tenderness.  The ankles and 
digits of the feet had a normal range of motion.  X-ray 
studies of the cervical spine, shoulders, pelvis, and feet 
were normal.  The hands were normal, except for a cystic bone 
lesion within the distal 2nd left proximal phalanx.  The 
impression was polyarthralgia and prior episodes of altered 
levels of consciousness that had resolved.  

The examiner subsequently obtained and reviewed the claims 
folder.  In October 2005, she summarized the veteran's 
experiences in the service and VA records.  In a May 2002 
clinical note, it was recorded that the veteran could no 
longer take the anthrax vaccination because of a reaction he 
had.  This occurred in August 1999 with symptoms continuing 
through February 2001.  In July 2002, it was recorded that 
the reaction initially gave him aches in the joints of his 
feet and a short term memory loss.  He subsequently developed 
dizziness and headaches.  That occurred in August 1999 with 
symptoms continuing through February 2001.  An August 2003 
clinical note also told of an August 1999 beginning with 
symptoms continuing through February 2001.  The examiner 
noted that the Center for Disease Control reported muscle 
aches or joint aches occurred in 1 in 5 people.  The 
impression was 1) an altered level of consciousness that had 
resolved, no permanent disability; 2) No evidence of vertigo, 
no permanent disability; 3) Polyarthralgias.  The veteran's 
symptoms after vaccination matched those that would be 
expected with a vaccine reaction and the examiner felt it was 
clear that the vaccine was responsible for those symptoms.  
However, all evidence indicated that the symptoms went away 
in 2001.  There was no evidence of a permanent disability 
because there was no evidence that the symptoms persisted 
after 2001.  The current polyarthralgias were less likely 
than not caused by the previous anthrax vaccine.  

The veteran's VA clinical records continue to follow him 
through February 2008.  They reflect headaches, post-
traumatic stress disorder, and other complaints.  They do not 
identify any residuals of anthrax vaccine.  They do not 
identify any current polyarthralgia, tinnitus, or vertigo as 
a current residual of anthrax vaccination.  

In August 2008, the veteran testified at a hearing before the 
undersigned.  His sworn testimony included descriptions of 
symptoms following vaccination for anthrax and of recent 
headaches.  

Conclusion

Following his anthrax vaccination, the veteran had several 
varied symptoms.  This must have been a difficult experience.  
However, it did not continue or become chronic.  Rather, the 
service medical records show that the manifestations cleared 
and have not been seen since 2001.  As discussed at the 
outset, service connection requires competent medical 
evidence of a current disability.  There is no such evidence 
in this case.  There are competent medical opinions, but 
these are against the claim.  At the August 2008 Board 
hearing, the veteran's representative challenged the reports 
and opinions of the September 2005 examinations.  He pointed 
out that one examiner reported that the claims folder was 
available and the other examiner reported that the claims 
folder was not available.  The representative argued that 
this was a conflict and that the opinions should be 
disregarded and new opinions obtained.  The Board sees no 
conflict or reason to doubt the credibility of the examiners.  
It seems completely logical that if one examiner had the 
claims folder, the other did not.  The examiner who had the 
claims folder wrote a brief but complete report and opinion 
concluding the veteran did not have vertigo and the dizziness 
he described was not related to any ear, nose, or throat 
cause.  The examiner who did not have the claims folder 
subsequently obtained it, wrote a detailed summary, and 
concluded that there was no permanent disability involving an 
altered level of consciousness, no evidence of vertigo, and 
any current poly arthralgias were not caused by anthrax 
vaccine.  These medical opinions are based on review of the 
claims records and medical files, as well as examination of 
the veteran.  They are factually accurate, fully articulated, 
and provide sound reasoning for their conclusions.  They form 
a preponderance of evidence, which establishes that the 
veteran does not have residuals of anthrax vaccination, to 
include polyarthralgia, tinnitus, and vertigo.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of anthrax vaccination, to 
include polyarthralgia, tinnitus, and vertigo is denied.  



REMAND

A medical opinion on the veteran's headache claim has not 
been obtained and is desirable to adjudicate the claim.  

Accordingly, the claim for service connection for headaches, 
to include migraines and as secondary to anthrax vaccination, 
is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA neurologic examination.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
done.  On the following questions, the 
examiner should express an opinion with 
a complete explanation.  

a.  What is the correct diagnosis for 
the veteran's headache complaints?  

b.  Is it at least as likely as not 
that the veteran's complaints of 
headache are due to and the result of 
his 1999 anthrax vaccination?  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


